                                                                                    l rJ
                                                                                     oc•.,,
                                                                                     w
                                                                                     .•     IT~
                                                                                             l&.:u.,.
                                                                                                        ~,,, rD""',
                                                                                                        ¥'."'" ,:1 ,
                                                                                                        ~ih1.<.,i
                                                                                                        --~
                                                                                                                    J

                                  UNITED STATES DISTRICT co RT
                                SOUTHERN DISTRICT OF CALIFO
                                                                                   1';;~D
                                                                                  1L_,,           fi.4 2J19             I
                                                                                CLERK I, LS C1:..;TH!CT COUHT
                                                                             SOUTHERN DISTHICT OF CALIFOl'lNIA
 UNITED STATES OF AMERICA,                                                   BY                                         DEPUTY

                                                              Case No. 19CR2680-DMS

                                             Plaintiff,
                     vs.
  RICARDO CORTEZ-RENTERIA,                                    JUDGMENT OF DISMISSAL



                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or

 •     the Court has granted the motion of the Government for dismissal, without prejudice; or

 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or

 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:

       Ct 1 - 8: 1326(a), (b) - Removed Alien Found in the United States (Felony)




 Dated: --+-?;+-/Lf;-F../-/1;.,,._,_'f_ __
                                                           otLBarbaraLVajor
                                                          United States Magistrate Judge
